Citation Nr: 0840359	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

  
THE ISSUES

1.  Entitlement to service connection for pleural asbestosis.

2.  Entitlement to service connection for chronic bronchitis 
and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to June 
1943.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The issue concerning the veteran's claim for service 
connection for chronic bronchitis and chronic obstructive 
pulmonary disease (COPD) is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDING OF FACT

The evidence of record shows that the veteran's current 
pleural asbestosis is related to his active military service.


CONCLUSION OF LAW

Pleural asbestosis was incurred during military service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

The veteran is seeking service connection for pleural 
asbestosis.  He contends that this condition began during his 
active duty service.  Specifically, he claims that he was 
exposed to asbestos while working in ship's boiler room and 
while cleaning up insulation and gaskets made of asbestos 
during repairs.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the veteran served on active duty in the Navy 
from November 1942 to June 1943.  His report of separation, 
Form DD 214, listed his inservice specialty as "S2C-0000", 
Seaman, 2nd Class, and indicated that his last duty 
assignment was to the U.S.S. Mullany (DD 528).

A review of his service medical records is completely silent 
as to any complaints or diagnoses of asbestosis or any other 
lung disorder.

Post service treatment reports, beginning in 1993, revealed 
diagnoses of asbestos-related pleural disease.  Subsequent 
treatment records revealed ongoing treatment for this 
condition, as well as chronic bronchitis and COPD.

In August 2004, the veteran underwent a VA physical 
examination.  The VA examiner noted that the veteran's claims 
folder had been reviewed.  The examination report noted the 
veteran's complaints of shortness of breath from minimal 
physical exercise.  The VA examiner noted that a review of 
the veteran's medical records showed that there were minimal 
pleural plaques on his pleura without any evidence of 
changing lung parenchyma.  A physical examination was 
conducted, and the examiner diagnosed the veteran with 
history of asbestos exposure during service in the Navy, with 
development of pleural plaque as evidence of asbestosis.  The 
VA examiner further opined that the veteran's "current 
pleural asbestosis is a direct consequence of his military 
involvement with asbestos contaminated environment."

After reviewing the evidence of record, the Board finds that 
the veteran's current pleural asbestosis cannot be reasonably 
disassociated from this military service.  In making this 
decision, the Board finds the veteran's contentions 
concerning his inservice exposure to asbestosis are support 
by the evidence of record.  Moreover, the VA examiner clearly 
opined, after a review of the veteran's claims folder, that 
the veteran's "current pleural asbestosis is a direct 
consequence of his military involvement with asbestos 
contaminated environment."  There are no conflicting medical 
opinions of record, and VA may only consider independent 
medical evidence of record to support its findings and cannot 
render its own medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Based on the evidence of record, the Board finds that the 
veteran currently has pleural asbestosis which was incurred 
during his active military service.  Accordingly, service 
connection for pleural asbestosis is warranted.


ORDER

Service connection for pleural asbestosis is granted.


REMAND

The veteran is seeking entitlement to service connection for 
chronic bronchitis and COPD.  He contends that these 
conditions are the result of his inservice exposure to 
asbestosis.  

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

A review of the post service medical evidence of record 
revealed multiple diagnoses of chronic bronchitis and COPD.  
The VA examination, performed in August 2004, concluded with 
a diagnosis of chronic bronchitis with periodic exacerbation 
of the disease.  It did not provide the requested opinion as 
to whether this condition was related to the veteran's 
military service, including the veteran's claimed asbestosis 
exposure.  The VA examination report also noted that the 
veteran was provided with a pulmonary function test that was 
normal.  However, that the actual results of the pulmonary 
function tests were not provided with the examination report.  

In its decision above, the Board granted service connection 
for pleural asbestosis.  The RO has not previously considered 
the veteran's remaining claims for service connection for 
chronic bronchitis and COPD on a secondary basis.  Under 
these circumstances, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether the veteran currently has chronic bronchitis and/or 
COPD; whether there is any relationship between any current 
lung condition diagnosed and his active duty military 
service; and whether there is an etiological relationship 
between any current lung condition diagnosed and the 
veteran's service-connected pleural asbestosis.

Accordingly, the case is remanded for the following action:
1.  The RO must make arrangements to 
provide the veteran with the appropriate 
examination to determine existence and 
etiology of any bronchitis or COPD found.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post service medical 
records, the examiner must provide an 
opinion as to the following: (1) whether 
the veteran currently has bronchitis 
and/or COPD; (2) whether any current 
respiratory disorder found was caused by 
or aggravated by his military service; 
and (3) whether any current respiratory 
disorder is caused or aggravated by the 
veteran's service-connected pleural 
asbestosis.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then readjudicate the 
remaining claim on appeal and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


